                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER WELLER, on behalf                 :
himself and all others similarly situated,    :
               Plaintiff,                     :       CIVIL ACTION
                                              :
               v.                             :
                                              :
DOLLAR GENERAL CORP.,                         :
DOLGENCORP, LLC,                              :       No. 17-2292
          Defendants.                         :

                                             ORDER

       AND NOW, on March 4, 2019, it is ORDERED that:

       1.       Defendants Dollar General Corp. and Dolgencorp LLC’s Motion for Leave to

File Supplemental Brief Regarding Plaintiff Christopher Weller’s Motion to Strike and for

Sanctions (doc. 57) is GRANTED. I have considered Dolgencorp’s supplemental brief attached

to its motion and Weller’s opposition.

       2.      Weller’s Motion to Strike and for Sanctions (doc. 47) is GRANTED in part and

DENIED in part for the reasons expressed in the accompanying memorandum opinion.

       3.      Weller may notice the depositions of William Dengler, Kristy Fusselman,

Raymond Garcia, Marcia Hare, Parker Harris, Rodger Kreiser, Shawn Kreiser, Linday Mast, Jim

Mehler, Erik Mingucha, Erin Murry, Kristina Nelson, Steven Rivera-Vega, Patrick Shaud,

Gabriel Telford, and Israel Delgado, and other putative class members interviewed by

Dolgencorp’s counsel. Depositions shall be held within 60 days by telephone or at a location

designated by Weller’s counsel, relative to the contents of their declarations and related facts.

       4.      Dolgencorp shall pay all legal fees and costs incurred by Plaintiff in the

depositions.

       5.      Weller shall file a Reply in Support of his Motion for Class Certification and
Conditional Collective Action Certification 30 days after this additional discovery has

concluded.

                                                     BY THE COURT:



                                                     /s/ Timothy R. Rice          _________
                                                     TIMOTHY R. RICE
                                                     United States Magistrate Judge




                                                2
